Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 06/03/2022 has been received and considered. Claims 1-15, 17, and 23-25 are presented for examination.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Li Jang at Anova Law Group, PLLC (Reg. No. 74,191) at 03:40 PM on September 9, 2022.
3.	The application has been amended as follows: 
1) 	Claim 1 has been replaced with 
---1.	(Currently Amended) A method, comprising:
simulating, by implementing a movable object model, one or more states of a movable object, each simulated state associated with simulated state data of the movable object; 
determining, by implementing a plurality of sensor models, one or more sets of simulated sensor data corresponding to the one or more simulated states of the movable object respectively; 
determining, by implementing an environment model, environment data of a simulated environment surrounding the movable object;
providing the one or more sets of simulated sensor data to a movable object controller configured for generating control signals to adjust states of the movable object; [[and]]
providing the simulated state data of the movable object and the environment data to a vision simulator configured for visualizing operations of the movable object in the one or more simulated states of the movable object, wherein visualizing the operations of the movable object includes:
generating visual data showing the movable object and interactions of the movable object with one or more objects in the simulated environment, the visual data indicating a force applied to the movable object by wind; and
providing simulated image data from perspectives of one or more imaging devices borne on the movable object;
receiving integrated state data of the movable object from the movable object controller, the integrated state data determined by integrating the one or more sets of simulated sensor data and the simulated image data obtained from the vision simulator; and 
comparing the integrated state data of the movable object and the simulated state data of the movable object to test and evaluate whether the movable object controller is malfunctioning.
---.
2) 	Claim 14 has been replaced with 
---14.	(Currently Amended) A system for processing data comprising:
one or more processors; and
a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
simulating, by implementing a movable object model, one or more states of a movable object, each simulated state associated with simulated state data of the movable object; 
determining, by implementing a plurality of sensor models, one or more sets of simulated sensor data corresponding to the one or more simulated states of the movable object respectively; 
determining, by implementing an environment model, environment data of a simulated environment surrounding the movable object;
providing the one or more sets of simulated sensor data to a movable object controller configured for generating control signals to adjust states of the movable object; [[and]]
providing the simulated state data of the movable object and the environment data to a vision simulator configured for visualizing operations of the movable object in the one or more simulated states of the movable object, wherein visualizing the operations of the movable object includes:
generating visual data showing the movable object and interactions of the movable object with one or more objects in the simulated environment, the visual data indicating a force applied to the movable object by wind; and
providing simulated image data from perspectives of one or more imaging devices borne on the movable object;
receiving integrated state data of the movable object from the movable object controller, the integrated state data determined by integrating the one or more sets of simulated sensor data and the simulated image data obtained from the vision simulator; and 
comparing the integrated state data of the movable object and the simulated state data of the movable object to test and evaluate whether the movable object controller is malfunctioning.
---.
3) 	Cancel Claim 22.
4) 	Claim 24 has been replaced with 
---24.	(Currently Amended) The method of claim 1, wherein: 
providing the one or more sets of simulated sensor data to the movable object controller includes:
providing, through a communication interface of a first type, the one or more sets of simulated sensor data to the movable object controller; and
providing the simulated state data of the movable object and the environment data to the vision simulator includes:
providing, through a communication interface of a second type, the simulated state data and the environment data to the vision simulator, the second type being different from the second type.
---.
5.	 Claim 25 has been replaced with
---25.	(Currently Amended) A method, comprising:
simulating, by implementing a movable object model, one or more states of a movable object, each simulated state associated with simulated state data of the movable object; 
determining, by implementing a plurality of sensor models, one or more sets of simulated sensor data corresponding to the one or more simulated states of the movable object respectively; 
determining, by implementing an environment model, environment data of a simulated environment surrounding the movable object;
providing the simulated state data of the movable object and the environment data to a vision simulator configured for visualizing operations of the movable object in the one or more simulated states of the movable object, wherein visualizing the operations of the movable object includes:
generating visual data showing the movable object and interactions of the movable object with one or more objects in the simulated environment; and
providing simulated image data from perspectives of one or more imaging devices borne on the movable object;
providing the one or more sets of simulated sensor data and the simulated image data to a movable object controller configured for generating control signals to adjust states of the movable object, wherein the movable object controller determines an estimated state of the movable object based on the one more sets of simulated sensor data and the simulated image data and generates the control signals based on the estimated state, the estimated state being represented by integrated state data; 
receiving the integrated state data from the movable object controller; and
comparing the estimated state with the one or more simulated states by comparing the integrated state data with the simulated state data, to test and evaluate whether the movable object controller is malfunctioning.
---.

Allowable Subject Matter
4. 	Claim 1-15, 17, and 23-25 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
While Wei et al. (US 20160314224 A1) teaches a method including simulating, by implementing a movable object model, one or more states of a movable object, each simulated state associated with simulated state data of the movable object, determining, by implementing a plurality of sensor models, one or more sets of simulated sensor data corresponding to the one or more simulated states of the movable object respectively, determining, by implementing an environment model, environment data of a simulated environment surrounding the movable object, providing the one or more sets of simulated sensor data to a movable object controller configured for generating control signals to adjust states of the movable object, providing the simulated state data of the movable object and the environment data to a vision simulator configured for visualizing operations of the movable object in the one or more simulated states of the movable object, 
Levinson et al. (US 20170132334 A1) teaches wherein visualizing the operations of the movable object includes: generating visual data showing the movable object and interactions of the movable object with one or more objects in the simulated environment and providing simulated image data from perspectives of one or more imaging devices borne on the movable object, and 
Aragon et al. (“Improving Aviation Safety with Information Visualization: A Flight Simulation Study”) teaches the visual data indicating a force applied to the movable object by wind, 
none of the prior art of record discloses a method for simulating movable object states using a vision simulator, including:
 (Claim 1) “receiving integrated state data of the movable object from the movable object controller, the integrated state data determined by integrating the one or more sets of simulated sensor data and the simulated image data obtained from the vision simulator; and 
comparing the integrated state data of the movable object and the simulated state data of the movable object to test and evaluate whether the movable object controller is malfunctioning’”,
(Claim 14) “receiving integrated state data of the movable object from the movable object controller, the integrated state data determined by integrating the one or more sets of simulated sensor data and the simulated image data obtained from the vision simulator; and 
comparing the integrated state data of the movable object and the simulated state data of the movable object to test and evaluate whether the movable object controller is malfunctioning.”,
 (Claim 25) “providing the one or more sets of simulated sensor data and the simulated image data to a movable object controller configured for generating control signals to adjust states of the movable object, wherein the movable object controller determines an estimated state of the movable object based on the one more sets of simulated sensor data and the simulated image data and generates the control signals based on the estimated state, the estimated state being represented by integrated state data; 
receiving the integrated state data from the movable object controller; and
comparing the estimated state with the one or more simulated states by comparing the integrated state data with the simulated state data, to test and evaluate whether the movable object controller is malfunctioning.”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146